Citation Nr: 1120930	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-46 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for a service-connected right ankle disorder, currently rated as 20 percent disabling. 

2.  Entitlement to an increased disability rating for a service-connected left ankle disorder, currently rated as 20 percent disabling. 

3.  Entitlement to an increased disability rating for service-connected hypertension, currently rated as 10 percent disabling. 

4.  Entitlement to a compensable disability rating for a service-connected gastric disorder.     

5.  Whether new and material evidence has been received that would warrant a reopening of the Veteran's previously denied service connection claim for a right knee disorder.  

6.  Entitlement to service connection for a left knee disorder as secondary to the service-connected bilateral ankle disorder.  

7.  Entitlement to service connection for a major depressive disorder as secondary to the service-connected bilateral ankle disorder.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disorders.   


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to April 2000.                     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.    

The issues regarding service connection for depression and a bilateral knee disorder, and regarding entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have ankylosis in his right ankle.  

2.  The Veteran does not have ankylosis in his left ankle.  

3.  The Veteran's hypertension has not been productive of blood pressure diastolic readings of 110 or more, or systolic readings of 200 or more.  

4.  The Veteran's gastric disorder has been productive of mild symptoms.  

5.  In May 2000, the Veteran claimed service connection for a right knee disorder.  

6.  The RO denied the Veteran's service connection claim for a right knee disorder in an unappealed September 2001 rating decision. 

7.  In September 2006, the Veteran filed a claim to reopen his service connection claim for a right knee disorder.  

8.  In the March 2008 rating decision on appeal, the RO denied the Veteran's claim to reopen his claim for service connection for a right knee disorder.  

9.  The record contains new and material evidence pertaining to the Veteran's claim for service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent, for the Veteran's service-connected right ankle disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2010). 

2. The criteria for a rating in excess of 20 percent, for the Veteran's service-connected left ankle disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2010). 

3.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected hypertension, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

4.  The criteria for a compensable evaluation for service-connected gastritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7307 (2010).

5.  A September 2001 rating decision that denied the Veteran's service connection claim for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

6.  New and material evidence has been received to reopen the Veteran's claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several notification letters dated between April 2007 and July 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed the Veteran of the legal requirements in his appeal, and of the evidence necessary to substantiate his claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006); Bernard v. Brown, 4 Vet. App. 384 (1994).  VA advised the Veteran of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his appeal.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran was provided with notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the RO readjudicated the Veteran's appeal in the October 2009 statement of the case (SOC) and in the February 2010 supplemental SOC (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the RO provided the Veteran with multiple VA compensation examinations.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Increased Rating

The Veteran was discharged from service in April 2000 due to disability associated with a bilateral ankle disorder.  In May 2000, he filed original service connection claims for ankle disorders, in addition to service connection claims for hypertension and gastro-esophageal reflux disorder (GERD).  In September 2001, the RO granted service connection for bilateral ankle arthritis, hypertension, and gastritis.  The RO rated each ankle disorder and the hypertension as 10 percent disabling, and assigned a noncompensable rating for gastritis.  In subsequent rating decisions, the disability ratings for the ankle disorders were increased to 20 percent and then to 30 percent.  In an unappealed December 2005 rating decision, however, these ratings were reduced to 20 percent.  See 38 C.F.R. § 3.105(e).  

In September 2006, the Veteran filed claims for increased rating for ankle, hypertension, and gastritis disorders.  In the March 2008 rating decision on appeal, the RO denied his claims.  In this decision, the Board will evaluate the medical evidence to determine whether an increased rating has been warranted at any time during the appeal period, to include the one-year period prior to the Veteran's claims for increase in September 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

The Board will address the Veteran's disabilities separately below.  

	Ankles

Each of the Veteran's service-connected ankle disorders is rated as 20 percent disabling.  

Ankle disorders are rated under Diagnostic Code (DC) 5270 through DC 5274 of 38 C.F.R. § 4.71a.  These code provisions address such disorders as ankylosis (DC 5270, 5273), limited motion (DC 5271), malunion (DC 5273), and astragalectomy (DC 5274).  The only ratings in excess of the already assigned 20 percent are found under DC 5270, which provides for 30 and 40 percent ratings for various limitation involving ankylosis.  Ankylosis is the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th ed. 1990)).

In this matter, the Board has reviewed the voluminous medical evidence, to include VA treatment records, private treatment records, VA compensation examination reports, and records associated with the Veteran's disability claim with the Social Security Administration (SSA).  This evidence demonstrates that the Veteran has a bilateral ankle disorder, and experiences limitation of motion and function associated with diagnosed arthritis in his ankles.  But none of this evidence indicates that the Veteran has ankylosis in either ankle.  In fact, a May 2009 VA compensation examination report of record specifically found that the Veteran did not have ankylosis in his ankles.  A rating in excess of 20 percent under the applicable DCs would be unwarranted therefore.   

The Board notes that VA may grant a higher rating in cases in which functional loss is evident as a result of pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  But the Board finds a rating increase unwarranted under this authority as well.  The evidence clearly shows that the Veteran is disabled by his ankle disorders.  But again, the evidence does not indicate ankylosis here, or indicate that functional loss associated with pain, weakness, excess fatigability, or incoordination is tantamount to ankylosed fixed joints here.  

In the most recent VA examination report of record, the May 2009 VA examiner noted objective evidence of pain following repetitive motion, and noted that the Veteran's spouse needed to help the Veteran put on his shoes.  But that examiner characterized the Veteran's arthritis as moderately advanced, and noted some range of motion in the ankles.  Moreover, private medical evidence dated in January 2007 (included in the record with records from the SSA) indicates bilateral dorsiflexion of 10 degrees, and bilateral plantar flexion of 20 degrees.  The Code indicates full range of motion as 20 and 45 degrees, respectively.  38 C.F.R. § 4.71a, Plate II.  This indicates limited motion, but nevertheless indicates more motion than would be expected of an ankylosed joint.  Moreover, the evidence of record indicates that the Veteran is capable of walking and standing.    

In sum, the Veteran is already receiving the maximum rating for limitation of motion in each ankle.  As such, a rating in excess of 20 percent for either ankle disorder is unwarranted during the appeal period.  

	Hypertension

The Veteran is rated as 10 percent disabled for hypertension.  

Hypertension is rated under DC 7101 of 38 C.F.R. § 4.104.  Compensable ratings of 10, 20, 40, and 60 percent are authorized under this code provision.  As the Veteran has already been rated as 10 percent disabled for his hypertension, the Board will only address that criteria providing for a higher rating here.  

Under DC 7101, a 20 percent rating is warranted if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board has reviewed the medical evidence of record dated from September 2005, to include the VA treatment records dated until September 2009, three VA compensation examination reports, private treatment records dated until October 2009, and records associated with the Veteran's SSA claims.  

There are at least 14 blood pressure readings of record dated between September 2005 and October 2009.  In January 2007, the Veteran's blood pressure was noted as 146/88.  In July 2009, his blood pressure reading was 132/90.  Each of the other 12 readings reflects a diastolic pressure reading below 110 and systolic pressure reading below 200.  As such, the Veteran's diastolic pressure has been predominantly less than 110, and the systolic pressure has been predominantly less than 200.  A rating in excess of 10 percent is therefore unwarranted under DC 7101 of 38 C.F.R. § 4.104.  

	Gastritis

The Veteran's gastritis is rated as 0 percent disabling.  

The RO rated the Veteran's gastric disorder under DC 7399-7307 of 38 C.F.R. § 4.114.  Diagnostic Code 7399 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  See 38 C.F.R. § 4.27.  The RO has found the gastritis disorder noted under DC 7307 to be most analogous to the Veteran's gastric disorder.  Disability ratings of 10, 30, and 60 percent are authorized under that provision.  The 10 percent rating is warranted for chronic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  And a 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  See 38 C.F.R. § 4.114, DC 7307.  

The Board notes that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.114, 4.113.  As such, the Rating Schedule prohibits DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In assessing whether a compensable rating is warranted here, the Board has reviewed the medical evidence of record found in VA treatment records, VA compensation examination reports, private treatment records, and records associates with the Veteran's SSA-related claims. 

A July 2007 VA report indicated no nausea, vomiting, diarrhea, anemia, constipation, ulcerative colitis, or fistula.  The examiner indicated that the Veteran used TUMS "on and off" for treatment of symptoms.  The examiner noted no history of surgery or hospitalization related to the gastric disorder.  The examiner stated that the Veteran was trying to lose weight, and had lost 10 pounds.  

An August 2007 upper GI radiological examination indicated no masses, hernias, or obstructing lesions in the esophagus, stomach, duodenum, or proximal small bowel loops.  The gastric system was noted as "normal."  

Another July 2007 VA report similarly notes no vomiting, no nausea, no hematemesis, no melena, no diarrhea, no constipation, no masses, no ascites, no hernia, and no history of stomach-related surgery, incapacitation, or hospitalization.  The report indicates treatment of symptoms with TUMS, and provides a diagnosis of GERD.  

A May 2009 VA report states that the Veteran indicated worsening GERD symptoms, especially in the morning.  The Veteran indicated gnawing or burning pain, daily or more often, and indicated constipation, belching, and early satiety.  The examiner indicated complaints of abdominal tenderness.  The Veteran reported using 1 bottle of TUMS per week.  The examiner indicated no neoplasm, incapacitation, duodenal disease, gastric surgery, no hematemesis, no melena, no nausea, no vomiting, no diarrhea, no signs of malnutrition, no anemia, no masses, no lesions, and no organomegaly.  The examiner indicated positive bowel sounds in all 4 quadrants.  The examiner diagnosed the Veteran with "gastritis GERD" and noted positive H. Pylori.  

The Board has also reviewed private treatment reports dated in April and May 2009, which are associated with the Veteran's SSA-related claims.  These reports are negative regarding the Veteran's gastric disorder.  But the May 2009 report describes the Veteran as appearing well developed, well nourished, well hydrated, and in no acute distress.   

With regard to the Veteran's weight, a March 2008 VA report addressing the Veteran's hypertension noted his weight as 226 pounds.  An August 2008 VA report addressing the Veteran's claim for a TDIU lists his weight at 219 pounds.  A May 2009 VA report notes the Veteran's weight as 245 pounds.  In the record, the Veteran's height is indicated as between 68 and 70 inches.  

Based on this evidence, a compensable rating has been unwarranted during the appeal period.  For a 10 percent evaluation under DC 7307, the evidence must show chronic gastritis with small nodular lesions and symptoms.  The evidence in this matter indicates that the Veteran experiences mild symptoms.  Moreover, the objective evidence indicates little to no symptoms - the evidence repeatedly shows no nausea, no vomiting, no diarrhea, no anemia, no constipation, no ulcerative colitis, no fistula, no masses, no hernias, no hematemesis, no melena, no ascites, no neoplasms, no signs of malnutrition, no organomegaly, no obstructing lesions in the esophagus, stomach, duodenum, or proximal small bowel loops, and no history of stomach-related surgery, incapacitation, or hospitalization.  And the Board notes that the Veteran's weight has increased during the appeal period.  After an initial weight loss, the Veteran's weight rose from 219 to 245 pounds.  In sum, there is no evidence of record of lesions, erosions, ulcerations, hemorrhages, or inflammation, and no evidence of the types of systemic disorders that may result from such chronic symptoms (e.g., anemia).  As such, an increased rating is unwarranted here under DC 7307 of 38 C.F.R. § 4.114.  

Other sections of 38 C.F.R. § 4.114 were reviewed to determine whether a compensable rating could be assigned under another DC that addresses a disorder similar to that service-connected in this matter.  In particular, the Board has reviewed the criteria of DC 7346, which addresses hiatal hernias, DC 7305, which addresses duodenal ulcers, and DC 7323, which addresses ulcerative colitis.  However, the Veteran has not been diagnosed with either of these disorders, so their application here would be unwarranted.  

To summarize, an increased schedular rating is unwarranted in this matter for the Veteran's ankle disorders, his hypertension, and his gastritis.  The evidence of record supports the evaluations that have been assigned for these disorders during the appeal period.  See Hart, supra.  The preponderance of the evidence is therefore against the Veteran's claims for increased rating.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has also considered the issue of whether a schedular evaluation assigned for either of the Veteran's disorders is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

Only in exceptional cases is an extraschedular rating to be provided.  38 C.F.R. § 3.321.  The U.S. Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As detailed above, the Veteran's ankle, hypertension, and gastric disorders would be rated higher if the record indicated worse symptoms.  But the medical evidence indicates that the symptoms that would justify higher schedular ratings are not present here.  Therefore, the respective schedular evaluations are adequate to evaluate the Veteran's disabilities.  Referral for consideration of an extraschedular rating is not warranted.

III.  The Claim to Reopen the Claim for Service Connection

In May 2000, the Veteran filed an original claim for service connection for a right knee disorder.  In September 2001, the RO denied the Veteran's claim.  As the Veteran did not appeal that decision, that decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).  In September 2006, the Veteran filed a claim to reopen his claim for service connection.  In the March 2008 rating decision on appeal, the RO denied his claim.  For the reasons set forth below, the Board disagrees with that decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the final rating decision in September 2001 that denied the Veteran's service connection claim for a right knee disorder.        

According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant.  38 C.F.R. § 3.156(a).  

Again, the RO denied the Veteran's claim in the final September 2001 rating decision.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that rating decision with the evidence of record received since that decision.  

	Evidence of Record Considered in the September 2001 Rating Decision

The relevant evidence of record in September 2001 consisted of service treatment records showing treatment for multiple complaints involving pain and limitation in the right knee; a September 2000 VA compensation examination report that notes the Veteran's right knee range of motion as normal, and found no disorder with the Veteran's ligaments, but which reflects a diagnosis of right knee arthritis; an October 2000 VA x-ray report that noted a "negative examination" of the Veteran's right knee; and an August 2001 letter from the VA physician who conducted the September 2000 examination, in which it is stated that the Veteran does not have arthritis, but has "muscular pain of right knee."  Based on this evidence, the RO denied the Veteran's claim.  38 C.F.R. § 3.303.  Again, that September 2001 decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the September 2001 Final Rating Decision

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final September 2001 rating decision.  Since that decision, the relevant information added to the record consists of a statement from the Veteran asserting that a service-connected ankle disorder relates to a right knee disorder due to "chronic favoritism"; a November 2006 VA x-ray report indicating normal knees; a July 2007 VA examination report in which the examiner provided a diagnosis of bilateral knee arthritis, and stated that the arthritis was as likely as not due to the Veteran's service-connected ankle disorders; and records from the SSA which indicate diagnoses of osteoarthritis and degenerative arthritis but do not specifically reference the Veteran's knees.   

The evidence submitted since September 2001 is new evidence in the claims file.  It has been included in the claims file since that final rating decision.  The Board finds that certain of this evidence is material evidence as well.  In particular, the Board considers the nexus opinion noted in the July 2007 VA report to be material evidence.  That statement addresses in a favorable light the essential issue here, which is whether a right knee disorder is related to a service-connected disorder.  See 38 C.F.R. § 3.310.  This evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  As such, the evidence is new and material evidence.  38 C.F.R. § 3.156.  A reopening of the Veteran's service connection claim for a right knee disorder is therefore warranted.  

Having reopened the Veteran's service connection claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the veteran is prejudiced thereby).  After a review of the medical evidence of record, the Board finds that the record is not sufficiently developed to fully consider and determine the Veteran's service connection claim.  In short, the record is not clear that the Veteran has a current right knee disorder, notwithstanding the July 2007 examiner's statements.  As such, this issue will be addressed further in the remand section below.  


ORDER

1.  Entitlement to an increased rating for a service-connected right ankle disorder is denied.  

2.  Entitlement to an increased rating for a service-connected left ankle disorder is denied.  

3.  Entitlement to an increased rating for service-connected hypertension is denied.  

4.  Entitlement to a compensable rating for service-connected gastritis is denied.  

5.  New and material evidence having been submitted, the claim for service connection for a right knee disorder is reopened; to this extent, the appeal is allowed.







REMAND

The Board finds additional medical inquiry warranted in this matter into the Veteran's secondary service connection claims for knee and psychiatric disorders.  See 38 C.F.R. § 3.310.  

With regard to the knees, the Board notes that a July 2007 VA report contains a medical statement that attributes bilateral knee arthritis to the Veteran's service-connected ankle disorders.  However, other evidence of record indicates that the Veteran does not have arthritis in his knees.  A November 2006 VA x-ray indicates normal knees.  Voluminous private and VA medical evidence dated from July 2007 until late 2009 is silent regarding a disorder involving the Veteran's knees.  And a review of the Veteran's SSA-associated records yields no information regarding the Veteran's knees.  An examination should be conducted to determine whether the Veteran has a current disorder in either or both of his knees that would support the July 2007 medical nexus opinion in his favor.  

With regard to the claim for service connection for depression, the Board finds an examination and medical opinion warranted here.  The record does not contain an opinion regarding whether the Veteran's depression relates to his ankle disorder, as he claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board also finds remand warranted for the Veteran's claim for a TDIU.  Further adjudication addressing the Veteran's knee and psychiatric disorders may affect the decision regarding whether a TDIU is warranted here.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examinations with appropriate specialists in order to determine the etiology, nature, and severity of any knee or psychiatric disorder.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations, and the examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  If the examiner assessing the Veteran's knees finds that the Veteran has a current knee disorder, the examiner should offer an opinion as to whether it is as likely as not likely (i.e., probability of 50 percent or greater) that the Veteran's knee disorder relates either to service, or to his service-connected bilateral ankle disorder.  

3.  If the examiner assessing the Veteran's psychiatric state finds that the Veteran has a current psychiatric disorder, the examiner should offer an opinion as to whether it is as likely as not likely that that disorder relates to the service-connected bilateral ankle disorder.    

4.  The RO should then readjudicate the issues on appeal, to include the claim for a TDIU.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


